[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               MARCH 21, 2008
                                 No. 07-14466
                                                              THOMAS K. KAHN
                             Non-Argument Calendar
                                                                  CLERK
                           ________________________

                      D.C. Docket No. 06-80833-CV-DTKH

FIONA WHITE,
NORDIA GORDON,
individually and on behalf of
others similarly situated,

                                                      Plaintiffs–Appellants,

JEAN E. BARREAU,
et al.,

                                                      Plaintiffs,
                                     versus

SENIOR HEALTH CARE SERVICES, INC.,
a Florida corporation formerly
known as Straw Consulting, Inc.,

                                                  Defendant–Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (March 21, 2008)
Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      We find no error in the district court’s determination that the plaintiffs fall

within the “companionship services” exemption to the Fair Labor Standards Act,

29 C.F.R. § 213(a)(15), because they conceded that—in the words of their

opposition to the defendant’s motion for judgment on the pleadings—they “are

companion services employees employed by [the defendant].” We do not find

persuasive the plaintiffs’ attempt on appeal to qualify that and other similar

statements as conceding only that the plaintiffs performed some companionship

services, such that there might be an issue of fact as to whether they performed

sufficient companionship services to fall within the Department of Labor’s

definition of “companionship services.” See 29 C.F.R. § 552.6.

      The judgment of the district court is therefore

AFFIRMED.




                                           2